           Case 3:10-cv-00021-GMN-WGC Document 102 Filed 09/08/20 Page 1 of 2




1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     ROBERT McCONNELL,                               Case No. 3:10-cv-00021-GMN-WGC
6           Petitioner,
                                                      ORDER GRANTING
7           v.                                        MOTION FOR EXTENSION OF TIME
                                                      (ECF NO. 101)
8
      WILLIAM GITTERE, et al.,
9
            Respondents.
10

11

12          In this capital habeas corpus action, on April 3, 2020, the petitioner, Robert
13   McConnell, represented by appointed counsel, filed a second amended petition for writ
14   of habeas corpus (ECF No. 95). After an initial 60-day period, and then a 100-day
15   extension, Respondents were due to respond to the second amended petition by
16   September 10, 2020. See Order entered December 4, 2019 (ECF No. 91) (60 days to
17   respond); Order entered June 3, 2020 (100-day extension).
18          On September 8, 2020, Respondents filed a motion for extension of time (ECF
19   No. 101), requesting a further extension of 21 days, to October 1, 2020, to file their
20   response. Respondents’ counsel states that the extension of time is necessary because
21   of his obligations with respect to other matters. The petitioner does not oppose the
22   motion for extension of time.
23          The Court finds that Respondents’ motion for extension of time is made in good
24   faith and not solely for the purpose of delay, and that there is good cause for an
25   extension of time.
26   ///
27   ///
28   ///
                                                  1
          Case 3:10-cv-00021-GMN-WGC Document 102 Filed 09/08/20 Page 2 of 2




1           IT IS THEREFORE ORDERED that Respondents’ motion for extension of

2    time (ECF No. 101) is GRANTED. Respondents will have until and including

3    October 1, 2020, to file their response to the petitioner’s second amended habeas

4    petition.

5           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

6    proceedings set forth in the order entered December 4, 2019 (ECF No. 91) will remain

7    in effect.

8

9                                       September
                        8 day of ______________________,
            DATED THIS ___                               2020.
10

11

12                                           GLORIA M. NAVARRO,
                                             UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               2
